Exhibit 10.12

EIGHTH ADDENDUM

TO THE RESEARCH AND LICENSE AGREEMENT

This Eighth Addendum to Research and License Agreement (the “Eighth Addendum”)
is made by and between The Technion Research & Development Foundation Ltd.
(“TRDF”) and Eloxx Pharmaceuticals Ltd. (“Licensee” or “Eloxx”).

Whereas, TRDF and Eloxx are parties to a Research and License Agreement with an
effective date of August 29, 2013 (the “License Agreement”), as amended on
November 26, 2013, January 14, 2014, June 9, 2014, August 3, 2014, January 21,
2015, February 9, 2015, April 29”, 2015, June 2, 2015, January 1, 2016 and
March 6, 2016 (collectively, the “Agreement”); and

WHEREAS, the parties desire to continue the relationship contemplated by the
Agreement and to further amend the Agreement as set forth herein;

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Unless otherwise defined herein, capitalized terms used in this Eighth
Addendum shall have the meanings assigned thereto in the Agreement.

 

2. Exhibit A to the Agreement shall be updated to include those patents and
patent applications described in Exhibit A attached hereto.

 

3. Except as added herein, all other terms and conditions of the Agreement shall
remain in full force and effect, as relevant to this Eighth Addendum.

 

4. This Eighth Addendum may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.

IN WITNESS WHEREOF, the parties hereby accept and agree to the terms and
conditions of this First Addendum.

 

ELOXX PHARMACEUTICALS LTD.      THE TECHNION RESEARCH & DEVELOPMENT FOUNDATION
LTD. By:  

/s/ Silvia Norman

     By:  

/s/ Rita Bruckstein

Name:   Silvia Norman      Name:   Rita Bruckstein Title:   CEO      Title:  
Research Authority Director Date:   7/16/2017      Date:   7/12/2017



--------------------------------------------------------------------------------

Exhibit A

Additional Patents and Patent Applications

 

AMINOGLYCOSIDE DERIVATIVES AND USES THEREOF IN TREATING GENETIC DISORDERS

Our Ref
Client Ref

   Country    Earliest
Priority    Entry Date    Filing Date
Application No.   

Publication Date + No.

Issue Date + Patent No.

  

Next Action

   Status   

Assignee

Inventor

Ref 70047    USA
PRO          05-June-2017
62/515,021       Foreign Filing Due 05-June-2018    Filed    Eloxx
Pharmaceuticals Ltd. Timor BAASOV, Vera FIRZON, Valery BELAKHOV and Bat-Hen
ZALMAN